DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 	Claims 28-52 are pending in the application.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and  	(6) an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Election/Restrictions
 	Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	Group I, claims 28-40, drawn to (A) a coupling part comprising:   	(A1) a first coupling part section comprising: (A1a) a first coupling part plane; (A1b) an attachment for a base plate 1st part; 	(A2) a second coupling part section comprising: (A2a) a second coupling part plane; (A2b) an attachment for a base plate 2nd part;; 	(A3) a hinge attachment having (A3a) a hinge axis (A3b) parallel to the (A1a) first coupling part plane and the (A2a) second coupling part plane;  	(A4) a resting state having (A4a) a resting angle between 1st (A1) and 2nd (A2) parts wherein (A4b) no force is applied to the (A1)1st coupling part; the (A4a) resting angle less than or equal to 5, 10, 15 or 20 degrees. 
 	Group II, claims 41-52, drawn to a base plate for a medical appliance comprising:  	(B) a top layer; 	(C) a first adhesive layer comprising (C1) hydrocolloids; 	(D) an electrode assembly comprising: (D1) electrodes having (D1a) connection parts and (D1b) sensing parts;  	(E) a monitor interface (E1) for connecting the base plate and comprising:  	 	(A) a coupling part comprising:  	 	  	(A1) a first coupling part section comprising: (A1a) a first coupling part plane; (A1b) an attachment for a base plate 1st part having the (D1a) connection parts of the (D1) electrodes;  		 	(A2) a second coupling part section comprising: (A2a) a second coupling part plane; (A2b) an attachment for a base plate 2nd part;; and  		 	(A3) a hinge attachment having (A3a) a hinge axis (A3b) parallel to the (A1a) first coupling part plane and the (A2a) second coupling part plane.
 	The groups of inventions listed above are drawn to different categories of invention and do not meet one of the combinations of categories as required under 37 CFR 1.475(b). Groups I and II do not meet any of the above categories (1) to (6) and/or where each of Groups I and II can be used in different processes and thus not specifically adapted for each other); and each of Groups I and II are different and distinct apparatus with different elements and functions that are not required of each other (e.g., elements B, C, and D of Group II are not required for the coupling part of Group I).
 	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept." Moreover, as stated in PCT rule 13.2, "Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one ormore of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art." 
 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons: 
The inventions do not have a common, special technical feature. Lack of unity of invention exists because, even though the inventions of these groups relate to the capability of being used as an ostomy coupling, this is not a special technical feature, as it does not make a contribution over the prior art. It is known in the art to use a medical plug with a cap with a gripping portion and a shaft as a stomal plug. (See, e.g., Mracna (US 6015399 A; Figures and accompanying description); Kristensen (2009/0118687 A1; whole doc); Hosono (US 2017/0112658; [0204] - [0212]); Thirstrup (US-20100030167 A1; FIg.13a,15, 17-18;elements 6,7,8,9; accompanying description; claims 1-31); Millot (US 6171289 B1; Figs.16-18, accompanying description; claims 1-10))  Since no technical feature can be distinguished, which can be regarded as a special, common, identical, feature among the groups, there is no single inventive concept underlying the plurality of different inventions of the present application. 
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
 					Conclusion 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781